 

Exhibit 10.1

EXCHANGE AGREEMENT

BY AND BETWEEN

PNC BANCORP, INC.

THE PNC FINANCIAL SERVICES GROUP, INC.

AND

BLACKROCK, INC.

Dated as of November 8, 2010



--------------------------------------------------------------------------------

 

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
November 8, 2010 by and among PNC Bancorp, Inc., a Delaware corporation (“PNC”)
and the PNC Financial Services Group, Inc., a Pennsylvania corporation (“PNC
Parent”), and BlackRock, Inc., a Delaware corporation (“BlackRock”).

WHEREAS, BlackRock and PNC Parent are parties to an Amended and Restated
Implementation and Stockholder Agreement, dated as of February 27, 2009, as
amended by Amendment No. 1, dated as of June 11, 2009, to the Amended and
Restated Implementation and Stockholder Agreement (as so amended, the “PNC
Stockholder Agreement”);

WHEREAS, Merrill Lynch Group, Inc. (“Merrill Lynch”), and PNC (collectively, the
“Selling Stockholders”) propose to enter into an underwriting agreement (the
“Underwriting Agreement”) with Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Morgan Stanley & Co. Incorporated, as representatives of the
several underwriters (the “Underwriters”), pursuant to which, upon the closing
of the transaction contemplated thereby, the Selling Stockholders will sell to
the Underwriters up to an aggregate of 51,075,758 shares of BlackRock’s common
stock (“Common Stock”), par value $0.01 per share, including 53,953,053 shares
of Common Stock issuable upon the conversion of shares of Series B Preferred
Stock (as defined herein) (the “Offering”); and

WHEREAS, concurrently with the closing of the Offering, PNC will exchange
11,105,000 shares of Series B Preferred Stock for an equal number of shares of
Common Stock (the “PNC Exchange”);

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

EXCHANGE

Section 1.1 Exchange of PNC Class B Shares. Under the terms and subject to the
conditions hereof and in reliance upon the representations, warranties and
agreements contained herein, at the Closing (as defined herein), PNC shall
exchange or cause to be exchanged 11,105,000 shares (the “PNC Class B Shares”)
of the series B non-voting convertible participating preferred stock par value
$0.01 per share, of BlackRock (“Series B Preferred Stock”), owned by PNC and its
subsidiaries, for an equal number of shares of Common Stock (the “Exchange
Shares”), as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event declared or effected prior to the Closing (as
defined herein).



--------------------------------------------------------------------------------

 

Section 1.2 Closing. The closing (the “Closing”) of the exchange of the PNC
Class B Shares for the Exchange Shares shall be held at the offices of Skadden,
Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York, subject
to the satisfaction or waiver of the conditions set forth in Articles V and VI
herein, on the date of, and contemporaneously with, the consummation of the
Offering, or at such other time, date or place as PNC and BlackRock may agree in
writing. The date on which the Closing occurs is hereinafter referred to as the
“Closing Date.”

Section 1.3 Deliveries.

(a) At the Closing, PNC shall deliver or cause to be delivered to BlackRock the
following (collectively, the “PNC Closing Deliveries”):

(i) one or more duly executed stock powers evidencing the transfer of the PNC
Class B Shares from PNC or its subsidiaries to BlackRock in such form
satisfactory to BlackRock as shall be effective to vest in BlackRock good and
valid title to the PNC Class B Shares, free and clear of any Lien (as defined
herein); and

(ii) with respect to each registered holder of PNC Class B Shares exchanged
pursuant to this Agreement, a certificate executed by such registered holder
stating that such registered holder is not a “foreign person” within the meaning
of Section 1445 of the Internal Revenue Code of 1986, as amended, which
certificate shall set forth all information required by, and otherwise be
executed in accordance with, Treasury Regulation Section 1.1445-2(b)(2).

(b) At the Closing, BlackRock shall deliver to PNC certificates registered or
evidence of book-entry credits, in PNC’s name (or the name(s) of one or more
subsidiaries of PNC that it shall so designate in writing) representing the
Exchange Shares (the “BlackRock Closing Deliveries”).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PNC

PNC represents and warrants to BlackRock, as follows:

Section 2.1 Title to PNC Class B Shares. As of the Closing, PNC will own,
directly or indirectly, and deliver the PNC Class B Shares free and clear of any
and all option, call, contract, commitment, mortgage, pledge, security interest,
encumbrance, lien, tax, claim or charge of any kind or right of others of
whatever nature (collectively, a “Lien”) of any kind.

 

2



--------------------------------------------------------------------------------

 

Section 2.2 Authority Relative to this Agreement. PNC has the requisite
corporate power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by PNC, and the consummation by PNC of the transactions
contemplated hereby has been duly authorized, and no other corporate or
stockholder proceedings on the part of PNC are necessary to authorize this
Agreement or for PNC to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by PNC and, assuming
the due authorization, execution and delivery thereof by BlackRock, constitutes
the valid and binding obligation of PNC, enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, insolvency or other
equitable remedies.

Section 2.3 Governmental Approvals. No material consent, approval, authorization
or order of, or registration, qualification or filing with, any court,
regulatory authority, governmental body or any other third party is required to
be obtained or made by PNC for the execution, delivery or performance by PNC of
this Agreement or the consummation by PNC of the transactions contemplated
hereby.

Section 2.4 Receipt of Information. PNC has received all the information it
considers necessary or appropriate to decide whether to acquire the Exchange
Shares in exchange for the PNC Class B Shares. PNC has had an opportunity to ask
questions and receive answers from BlackRock regarding the terms and conditions
of the offering of the Exchange Shares and the business and financial condition
of BlackRock and to obtain additional information necessary to verify the
accuracy of any information furnished to it or to which it had access. PNC has
not received, and is not relying on, any representations or warranties from
BlackRock, other than as provided herein.

Section 2.5 Restricted Securities. PNC understands that the Exchange Shares may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Exchange Shares or an available exemption from registration under
the Securities Act, the Exchange Shares must be held indefinitely. In
particular, PNC is aware that the Exchange Shares may not be sold pursuant to
Rule 144 promulgated under the Securities Act unless all of the conditions of
the rule are met.

Section 2.6 Legends. It is understood that, in addition to the legend required
by the PNC Stockholder Agreement, the certificates evidencing the Exchange
Shares will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to BlackRock, Inc. that
such registration is not required.”

 

3



--------------------------------------------------------------------------------

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

Section 3.1 Exchange Shares. The Exchange Shares have been duly and validly
authorized, and, when issued upon the terms hereof, will be fully paid,
nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof.

Authority Relative to this Agreement. BlackRock has the requisite corporate
power and authority to execute and deliver this Agreement and the requisite
corporate power and authority to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation by
BlackRock of the transactions contemplated hereby has been duly authorized by
BlackRock’s board of directors (including a majority of BlackRock’s Independent
Directors (as defined in the PNC Stockholder Agreement)), and no other corporate
or stockholder proceedings on the part of BlackRock are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by BlackRock and,
assuming the due authorization, execution and delivery thereof by PNC,
constitutes the valid and binding obligation of BlackRock, enforceable against
BlackRock in accordance with its terms, except as may be limited by bankruptcy,
insolvency or other equitable remedies.

Section 3.2 Governmental Approvals. No material consent, approval, authorization
or order of, or registration, qualification or filing with, any court,
regulatory authority, governmental body or any other third party is required to
be obtained or made by BlackRock for the execution, delivery or performance by
BlackRock of this Agreement or the consummation by BlackRock of the transactions
contemplated thereby, except those contemplated hereby.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Compliance with PNC Stockholder Agreement and Related Agreements.
(a) The parties intend that this Agreement and the transactions contemplated
hereby be consistent with the conditions and restrictions applicable to the
parties and/or their affiliates pursuant to the PNC Stockholder Agreement.
BlackRock and PNC shall take all commercially reasonable actions, and deliver
any necessary consent or waiver to comply with the provisions of the PNC
Stockholder Agreement relating to the exchange of the PNC Class B Shares for the
Exchange Shares pursuant hereto.

(b) For the purpose of the consummation of the PNC Exchange and the Offering,
PNC hereby consents to and waives any rights it may have under
Section 4.2(c)(vi) of the PNC Stockholder Agreement, solely with respect, and to
the extent necessary, to effect the consummation of the Exchange Transactions
and the Offering, including the amendment of the Second Amended and Restated
Stockholder Agreement between BlackRock, Merrill Lynch &

 

4



--------------------------------------------------------------------------------

Co., Inc. and Merrill Lynch, in substantially the form set forth as Exhibit A
hereto, which will become effective upon the closing of the Offering, but not
with respect to any other transaction involving BlackRock Capital Stock (as
defined in the PNC Stockholder Agreement). BlackRock agrees that any changes
effected pursuant to such amendment shall also be made to the PNC Stockholder
Agreement promptly following request by PNC.

Section 4.2 Commercially Reasonable Efforts. The parties shall each cooperate
with each other and use (and shall cause their respective subsidiaries to use)
their respective commercially reasonable efforts to promptly take or cause to be
taken all necessary actions, and do or cause to be done all things, necessary,
proper or advisable under this Agreement and applicable laws to consummate and
make effective all the transactions contemplated by this Agreement as soon as
practicable.

Section 4.3 Public Announcements. Except as may be required by applicable law,
neither party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby, without prior consultation with the other
party as to the timing and contents of any such announcement or communications;
provided, however, that nothing contained herein shall prevent any party from
promptly making all filings with any governmental entity or disclosures with the
stock exchange, if any, on which such party’s capital stock is listed, as may,
in its judgment, be required in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.

ARTICLE V

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to acquire the PNC Class B Shares from PNC and to
issue the Exchange Shares to PNC at the Closing is subject to the fulfillment to
BlackRock’s satisfaction on or prior to the Closing Date of each of the
following conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by PNC in Article II above shall be true and correct on and as of the
Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by PNC on or prior to the
Closing Date shall have been performed or complied with by PNC in all respects.

Section 5.3 Certificates and Documents. PNC shall have delivered at or prior to
the Closing to BlackRock or its designee the PNC Closing Deliveries.

Section 5.4 Offering. Concurrently with the Closing, the Offering shall have
been consummated substantially as described in the preliminary prospectus
supplement of the Company, dated as of November 4, 2010, as filed by BlackRock
with the Securities and Commission on November 5, 2010.

 

5



--------------------------------------------------------------------------------

 

ARTICLE VI

CONDITIONS TO INITIAL CLOSING OF PNC

The obligation of PNC to acquire the Exchange Shares from BlackRock, and to
transfer the PNC Class B Shares to BlackRock, at the Closing is subject to the
fulfillment to PNC’s satisfaction on or prior to the Closing Date of each of the
following conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article III above shall be true and correct in all material
respects on and as of the Closing Date as though made as of the Closing Date.

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

Section 6.3 Certificates and Documents. BlackRock shall have delivered at or
prior to the Closing to PNC the BlackRock Closing Deliveries.

Section 6.4 Offering. Concurrently with the Closing, the Offering shall have
been consummated substantially as described in the preliminary prospectus
supplement, dated as of November 4, 2010, as filed by BlackRock with the
Securities and Commission on November 5, 2010

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing Date, by mutual written
consent of PNC and BlackRock; or (ii) at the election of PNC or BlackRock by
written notice to the other party hereto after 5:00 p.m., New York time, on the
date upon which the Offering is terminated prior to consummation or, if sooner,
November 30, 2010, if the Closing shall not have occurred, unless such date is
extended by the mutual written consent of PNC and BlackRock; provided, however,
that the right to terminate this Agreement pursuant to this clause (ii) shall
not be available to a party whose failure or whose affiliate’s failure to
perform or observe in any material respect any of its obligations under this
Agreement in any manner shall have been the principal cause of or resulted in
the failure of the Closing to occur on or before such date.

Section 7.3 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.4 Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. The failure of any party to enforce any of the
provisions of this Agreement

 

6



--------------------------------------------------------------------------------

shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 7.5 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 7.6 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way. Without limiting the generality of the
foregoing, to the extent that any of the terms hereof are inconsistent with the
rights or obligations of PNC under any other agreement with BlackRock, the terms
of this Agreement shall govern.

Section 7.7 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.8 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 7.9 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 7.10 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third business day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

 

7



--------------------------------------------------------------------------------

 

If to BlackRock:

c/o BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-8760

Attn: Laurence D. Fink

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention: Richard T. Prins, Esq.

If to PNC:

The PNC Financial Services Group, Inc.

One PNC Plaza

Pittsburgh, PA 15222

Facsimile: 412-762-2875

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

Attention: Nicholas G. Demmo, Esq.

Section 7.11 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority (“Litigation”) arising out of or relating
to this Agreement and the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure

 

8



--------------------------------------------------------------------------------

to serve process in accordance with this Section 7.11, that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable law,
that the Litigation in any such court is brought in an inconvenient forum, that
the venue of such Litigation is improper, or that this Agreement, or the subject
matter hereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by PNC and BlackRock to
jurisdiction and service contained in this Section 7.11 is solely for the
purpose referred to in this Section 7.11 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 7.12 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

 

THE PNC FINANCIAL SERVICES

GROUP, INC.

By:  

/s/ Richard J. Johnson

  Name:   Richard J. Johnson   Title:   Executive Vice President and Chief
Financial Officer PNC BANCORP, INC. By:  

/s/ Connie Bond Stuart

  Name:   Connie Bond Stuart   Title:   Chairwoman BLACKROCK, INC. By:  

/s/ Ann Marie Petach

  Name:   Ann Marie Petach   Title:   Managing Direct and Chief Financial
Officer